UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7608


COREY JAWAN ROBINSON,

                Plaintiff - Appellant,

          v.

OFFICER S. MOSHER,

                Defendant - Appellee,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; DOCTOR W. JONES;
SGT. JORDAN WILLIAMS; SGT. MARADO SMALLS; CPL. JOHN GUINN;
OFC   SUSAN  SPANN;   LIEBER MEDICAL  SERVICE;  DHO  JAMES
BLACKWELL; NURSE C. FELDER; NURSE V. ASHFORD; DOCTOR R.
BABB; NURSE K. LINNEN; NURSE R. BREWER; WARDEN M. BODISON;
ASSOC. WARDEN F. THOMPSON; SGT. F. JEFFERSON; OFC S.
NICHOLAS; LT. R. STWERT; OFC U. PALMER; NURSE V. FRAZIER;
NURSE S. WEST; OFC T. MILLS,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Henry M. Herlong, Jr., Senior
District Judge; Bristow Marchant, Magistrate Judge.    (4:10-cv-
00157-BM)


Submitted:   March 30, 2012                   Decided:   May 10, 2012


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Corey Jawan Robinson, Appellant Pro Se.   Elloree Ann Ganes,
Robert Holmes Hood, Thomas Happel Scurry, HOOD LAW FIRM,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Corey Jawan Robinson appeals from the jury verdict on

one     of   his       claims    and     the    grant      of     summary      judgment      to

Defendants        on    the   remaining        claims   in       his   42    U.S.C.    §    1983

(2006) action.          Turning first to the summary judgment issues, we

have reviewed the record and the allegations on appeal and find

no reversible error.                  Accordingly, we affirm for the reasons

stated by the district court.                   Robinson v. Mosher, No. 4:10-cv-

00157-BM (D.S.C. Nov. 18, 2011).

             Robinson         received     court-appointed              counsel       for   the

trial.       On    appeal,       he    asserts      that    trial       counsel    committed

numerous     errors.            Because    counsel         was    not       constitutionally

mandated in this civil action, even if counsel was ineffective,

there are no grounds for reversal.                   Glick v. Henderson, 855 F.2d
536, 541 (8th Cir. 1988); Sanchez v. United States Postal Serv.,

785 F.2d 1236, 1237 (5th Cir. 1986).                       Robinson’s remedy, if any,

is to bring a legal malpractice action.                           Sanchez, 785 F.2d at

1237.

             Finally, Robinson challenges the jury verdict in favor

of Defendant Mosher, contending that the jury instructions were

incomplete or inaccurate.                Robinson did not produce a transcript

of the trial proceedings.

             In the case of a prisoner, like Robinson, appealing a

civil judgment and proceeding under the Prison Litigation Reform

                                                3
Act, a transcript may be ordered at Government expense, but only

if   the    appeal          is    not   frivolous       and    presents       a    substantial

question.        28 U.S.C. § 753(f) (2006).                   Robinson bears the burden

of   demonstrating            substantiality.              Maloney    v.   E.I.     DuPont       de

Nemours     &        Co.,    396 F.2d 939,      940     (D.C.    Cir.       1976).        “A

substantial           question      [is]    .    .     .    one   which     is      reasonably

debatable.”           Handley v. Union Carbide Corp., 622 F. Supp. 1065,

1067 (S.D. W. Va. 1985) (internal quotation marks and citation

omitted), aff’d, 804 F.2d 265 (4th Cir. 1986).                                    Robinson has

failed     to    meet       his    burden   of       substantiality.          Thus,    he       has

waived appellate review of the issues on appeal that depend upon

the transcript to show error.                    Powell v. Estelle, 959 F.2d 22,

26 (5th Cir. 1992); Keller v. Prince George’s Cnty., 827 F.2d
952, 954 n.1 (4th Cir. 1987).                        Thus, we decline to review the

jury verdict.

                We     deny       Robinson’s     motions       for    preparation          of     a

transcript at Government expense and for appointment of counsel

and affirm the district court’s judgment.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would

not aid the decisional process.

                                                                                      AFFIRMED




                                                 4